Jenks, P. J. (orally):
I am ready to announce the decision. Without passing upon the merits of any question presented, we are of opinion that the jurisdiction was exclusively that of the Federal courts. Disposing of this appeal upon that point only, we reverse the order which granted the injunction, without costs, and deny the injunction, without costs. If the case is relieved of injunction, we grant the application for appeal. You may submit an order with the proposed question. If the Attorney-General will serve upon Mr. Keany a copy of the proposed order, Mr. Keany may present his proposed order to me. The motion for a stay will be denied. Rich, Putnam, Blackmar and Jaycox, JJ., concur. Order reversed, without costs, and motion denied, without costs. Motion for leave to appeal to the Court of Appeals granted. Settle order granting leave to appeal before the Presiding Justice.